DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1, 4-5, 9-15, and 17-25, and 27 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 03/03/2022, with respect to the rejection(s) of claims 1, 4-5, 9-15, and 17-25, and 27 has been fully considered and the results as followings:

On pages 21-29 of Applicant’s remarks, Applicant argues that the combination of Takenaka, Shahoian, Biggs, and Nakamura does not teach the amended invention of claim 1; Examiner respectfully agrees with Applicant. As a result, claims 1, 4-5, 9, 11-13, 22-25 and 27 are allowable.

On pages 29-37 of Applicant’s remarks, Applicant argues that the combination of Takenaka, Biggs, and Delson does not teach the invention of claim 10 because both Biggs and Delson does not disclose an elastic body having anisotropy of rigidity with a rigidity in a direction along the first axis being higher than a rigidity in the direction along the second axis which differs from the first axis nor the elastic body having anisotropy of rigidity with a rigidity in a direction along the second axis being higher than a rigidity in the direction along the first axis.
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 12/06/2021, the rejection relied upon both Biggs and Delson to disclose the haptic feedback actuator as an electroactive polymer actuator (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: An electronic damping feedback control system for an electroactive polymer module, an electroactive polymer device, and a computer-implemented method for creating realistic effects are provided. The electronic damping controller is coupled in a feedback loop between a user interface device and an electroactive polymer actuator, where the actuator is coupled to the user interface device, and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30: Other types of actuators that can generate vibrations, that is to say "Vibration Actuators", include voice coils, linear actuators, linear force actuators, pneumatic actuators, hydraulic actuators, piezoelectric actuators, electrostatic actuators, electroactive polymers (EAPs), solenoids, ultrasonic motors, and motors that drive vibrating linkages). Therefore, the haptic feedback actuator of Biggs and Delson exhibits anisotropy of rigidity characteristics of the composite material, e.g. polymer.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations (see below for details).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 14-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (Takenaka – US 2017/0254662 A1) in view of Biggs et al. (Biggs – US 2014/0085065 A1) and further in view of Delson et al. (Delson – US 2012/0232780 A1).

As to claim 10, Takenaka discloses a pseudo force sense generation apparatus comprising:
a base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30: The force sense presentation device 100 includes an enclosure 30, and the movable body 10 constitutes a part of the enclosure 30);
a contact mechanism (Takenaka: FIG. 11 and FIG. 15) that performs periodical asymmetric motion relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10) and gives force based on the asymmetric motion to a user with which the contact mechanism is in direct or indirect contact (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented);
the base mechanism includes a base mechanism-side component (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30),
the contact mechanism includes a contact mechanism-side component that performs asymmetric vibration relative to the base mechanism-side component and a contact portion which is at least partially positioned outside the contact mechanism-side component and performs asymmetric motion based on the asymmetric vibration of the contact mechanism-side component (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented).

Takenaka does not explicitly disclose:
an intervening component; and
a second intervening component, wherein
a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism,
the base mechanism includes a base mechanism-side component;
the base mechanism further includes a second base mechanism-side component,
the contact mechanism further includes a second contact mechanism-side component which performs second asymmetric vibration relative to the second base mechanism-side component,
the contact mechanism-side component is a component that performs the asymmetric vibration relative to the base mechanism-side component along a first axis,
the second contact mechanism-side component is a component that performs the second asymmetric vibration relative to the second base mechanism-side component along a second axis which differs from the first axis,
the intervening component is positioned between the contact portion and a body portion that supports the base mechanism-side component and the second base mechanism-side component,
the second intervening component is positioned between the body portion and the contact portion,
the body portion is a mechanism included in the base mechanism or the mechanism that is attached to the base mechanism,
the intervening component is a component that gives force having a directional component along the first axis to the contact portion based on the asymmetric vibration and that permits movement of the contact portion relative to the body portion in a direction along the second axis,
the second intervening component is a component that gives force having a directional component along the second axis to the contact portion based on the second asymmetric vibration and that permits movement of the contact portion relative to the body portion in a direction along the first axis,
the contact portion is a component that is given force which is based on at least one of the asymmetric vibration and the second asymmetric vibration and that performs asymmetric motion based on at least one of the asymmetric vibration and the second asymmetric vibration,
the intervening component is an elastic body having anisotropy of rigidity with a rigidity in a direction along the first axis being higher than a rigidity in the direction along the second axis, and is attached between the base mechanism-side component and the body portion, or is attached between the contact mechanism-side component and the contact portion,
the second intervening component is an elastic body having anisotropy of rigidity with a rigidity in a direction along the second axis being higher than a rigidity in the direction along the first axis, and is attached between the second base mechanism-side component and the body portion, or is attached between the second contact mechanism-side component and the contact portion, and
the intervening component and the second intervening component which are elastic bodies having anisotropy of rigidity connect the body portion side to the contact portion side which performs asymmetric motion relative to the body portion based on at least one of the asymmetric vibration and the second asymmetric vibration.

However, it has been known in the art of haptic generation to implement a contact mechanism that performs periodical asymmetric motion relative to the base mechanism and gives force based on the asymmetric motion to a user with which the contact mechanism is in direct or indirect contact;
an intervening component; and
a second intervening component, wherein
a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism,
the base mechanism includes a base mechanism-side component, as suggested by Biggs, which discloses 
a contact mechanism that performs periodical asymmetric motion relative to the base mechanism and gives force based on the asymmetric motion to a user with which the contact mechanism is in direct or indirect contact (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: Also described is a calibration of the actuator mechanical system 306 in which the electroactive polymer module 100 works, which includes both the fingertip portion 308 and the palm portion 310. Sections of the present disclosure dealing with actuator performance provide a general-purpose model and an actuator segmenting method that tunes performance to match the actuator mechanical system 306); an intervening component; and
a second intervening component (Biggs: FIG. 4), wherein
a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: A survey of a number of displays and touchscreens in different mobile devices resulted in a movable mass average of approximately 25 grams and a remaining device mass of approximately 100 grams. These values represent a significant population of mobile devices but could easily be altered for other classes of consumer electronics (i.e., global positioning satellite (GPS) systems, gaming systems)),
the base mechanism includes a base mechanism-side component (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4);
the intervening component is an elastic body having anisotropy of rigidity with a rigidity (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4), 
the second intervening component is an elastic body having anisotropy of rigidity with a rigidity (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4), and
the intervening component and the second intervening component which are elastic bodies having anisotropy of rigidity (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4) connect the body portion side to the contact portion side which performs asymmetric motion relative to the body portion based on at least one of the asymmetric vibration and the second asymmetric vibration (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4: the present disclosure applies to various aspects of an electroactive polymer based actuator. In one embodiment, an electronic damping feedback control system for an electroactive polymer module is provided. The system comprises an electronic damping controller coupled in a feedback loop between a user interface device and an electroactive polymer actuator, wherein the electroactive polymer actuator is coupled to the user interface device).

Therefore, in view of teachings by Takenaka and Biggs, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the force sense presentation device of Takenaka to include a contact mechanism that performs periodical asymmetric motion relative to the base mechanism and gives force based on the asymmetric motion to a user with which the contact mechanism is in direct or indirect contact; an intervening component; and a second intervening component, wherein a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism, the base mechanism includes a base mechanism-side component, the intervening component is an elastic body having anisotropy of rigidity with a rigidity,  the second intervening component is an elastic body having anisotropy of rigidity with a rigidity, and the intervening component and the second intervening component which are elastic bodies having anisotropy of rigidity connect the body portion side to the contact portion side which performs asymmetric motion relative to the body portion based on at least one of the asymmetric vibration and the second asymmetric vibration, as suggested by Biggs. The motivation for this is to selectively choose appropriate masses of materials to effectively presenting haptic feedbacks to a user.

However, it has been known in the art of haptic feedback to implement the haptic feedback as claimed, as suggested by Delson, which discloses 
an intervening component; and a second intervening component (Delson: [0167]-[0170], [0181] and FIG. 10-30: The vibration actuators 202, 204 are desirably attached in a relatively rigid fashion to the vibration device enclosure or base. Rigid attachment provides a common base to the vibration device 200, upon which forces from both vibration actuators 202, 204 are applied. In this embodiment, the two actuators 202, 204 are mounted at approximately right angles to each other. The force generated by actuator 202 is shown as force vector F.sub.1, and the force vector from actuator 204 is shown as F.sub.2. As expressed herein, vectors and matrices are designated by bold font and scalars are designated without bolding. The combined force generated by the vibration device 200 is the vector sum of the vibration forces from both of the actuators 202, 204, and is shown in FIG. 10 as vector F.sub.combin), 
the base mechanism further includes a second base mechanism-side component, the contact mechanism further includes a second contact mechanism-side component which performs second asymmetric vibration relative to the second base mechanism-side component (Delson: [0167]-[0170], [0181] and FIG. 10-30: In this embodiment, the two actuators 202, 204 are mounted at approximately right angles to each other. The force generated by actuator 202 is shown as force vector F.sub.1, and the force vector from actuator 204 is shown as F.sub.2. As expressed herein, vectors and matrices are designated by bold font and scalars are designated without bolding),
the contact mechanism-side component is a component that performs the asymmetric vibration relative to the base mechanism-side component along a first axis,
the second contact mechanism-side component is a component that performs the second asymmetric vibration relative to the second base mechanism-side component along a second axis which differs from the first axis (Delson: [0167]-[0170], [0181] and FIG. 10-30: In this embodiment, the two actuators 202, 204 are mounted at approximately right angles to each other. The force generated by actuator 202 is shown as force vector F.sub.1, and the force vector from actuator 204 is shown as F.sub.2. As expressed herein, vectors and matrices are designated by bold font and scalars are designated without bolding),
the intervening component is positioned between the contact portion and a body portion that supports the base mechanism-side component and the second base mechanism-side component (Delson: [0167]-[0170], [0181] and FIG. 10-30: These forces can be transmitted through the base 104 of the actuator 100 to an object that the actuator is mounted to (not shown). The moving mass 102 may also be attached to an object, such as a handle (not shown), that is external to the actuator 100, and may transmit forces directly to an object external to the actuator 100),
the second intervening component is positioned between the body portion and the contact portion (Delson: [0167]-[0170], [0181] and FIG. 10-30: These forces can be transmitted through the base 104 of the actuator 100 to an object that the actuator is mounted to (not shown). The moving mass 102 may also be attached to an object, such as a handle (not shown), that is external to the actuator 100, and may transmit forces directly to an object external to the actuator 100),
the body portion is a mechanism included in the base mechanism or the mechanism that is attached to the base mechanism (Delson: [0167]-[0170], [0181] and FIG. 10-30: The moving mass 102 may also be attached to an object, such as a handle (not shown), that is external to the actuator 100, and may transmit forces directly to an object external to the actuator 100),
the intervening component is a component that gives force having a directional component along the first axis to the contact portion based on the asymmetric vibration and that permits movement of the contact portion relative to the body portion in a direction along the second axis (Delson: [0167]-[0170], [0181] and FIG. 10-30),
the second intervening component is a component that gives force having a directional component along the second axis to the contact portion based on the second asymmetric vibration and that permits movement of the contact portion relative to the body portion in a direction along the first axis (Delson: [0167]-[0170], [0181] and FIG. 10-30),
the contact portion is a component that is given force which is based on at least one of the asymmetric vibration and the second asymmetric vibration and that performs asymmetric motion based on at least one of the asymmetric vibration and the second asymmetric vibration (Delson: [0167]-[0170], [0181] and FIG. 10-30),
the intervening component is an elastic body having anisotropy of rigidity with a rigidity (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30) in a direction along the first axis being higher than a rigidity in the direction along the second axis, and is attached between the base mechanism-side component and the body portion, or is attached between the contact mechanism-side component and the contact portion (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30: This embodiment is similar to the embodiments shown in FIGS. 6A-B and 7-B in that actuator 140 includes a moving mass 142 including a permanent magnet, a base 144, and an electromagnet 146 coupled to the base 144 and at least partly surrounding the moving mass 142. The electromagnet 146 may be, e.g., rigidly or semi-rigidly coupled such that a vibration force is transmitted from the actuator 140 to the base 144, for instance to enable a user to perceive the vibration force. In this embodiment, a pair of permanent magnets 148 is attached to the base and are in operative relation to the moving magnet 142 at either end as shown in the side view of FIG. 8A),
the second intervening component is an elastic body having anisotropy of rigidity with a rigidity (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30) in a direction along the second axis being higher than a rigidity in the direction along the first axis, and is attached between the second base mechanism-side component and the body portion, or is attached between the second contact mechanism-side component and the contact portion (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30: This embodiment is similar to the embodiments shown in FIGS. 6A-B and 7-B in that actuator 140 includes a moving mass 142 including a permanent magnet, a base 144, and an electromagnet 146 coupled to the base 144 and at least partly surrounding the moving mass 142. The electromagnet 146 may be, e.g., rigidly or semi-rigidly coupled such that a vibration force is transmitted from the actuator 140 to the base 144, for instance to enable a user to perceive the vibration force. In this embodiment, a pair of permanent magnets 148 is attached to the base and are in operative relation to the moving magnet 142 at either end as shown in the side view of FIG. 8A), and
the intervening component and the second intervening component which are elastic bodies having anisotropy of rigidity (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30) connect the body portion side to the contact portion side which performs asymmetric motion relative to the body portion based on at least one of the asymmetric vibration and the second asymmetric vibration (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30).
Therefore, in view of teachings by Takenaka, Biggs, and Delson it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the force sense presentation device of Takenaka and Biggs, to include the haptic feedback as claimed, as suggested by Delson. The motivation for this is to implement a known alternative method for attaching haptic actuators in an object.

As to claim 14, Takenaka, Biggs, and Delson discloses all the pseudo force sense generation apparatus limitations as claimed that mirrors the pseudo force sense generation apparatus in claims 10; thus, claim 14 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 10, and the details are as followings:
a pseudo force sense generation apparatus comprising:
a base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30: The force sense presentation device 100 includes an enclosure 30, and the movable body 10 constitutes a part of the enclosure 30); and
a contact mechanism (Takenaka: FIG. 11 and FIG. 15) that performs periodical asymmetric motion relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10) and gives force based on the asymmetric motion to a user with which the contact mechanism is in direct or indirect contact (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented and Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: Also described is a calibration of the actuator mechanical system 306 in which the electroactive polymer module 100 works, which includes both the fingertip portion 308 and the palm portion 310. Sections of the present disclosure dealing with actuator performance provide a general-purpose model and an actuator segmenting method that tunes performance to match the actuator mechanical system 306), wherein
amass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: A survey of a number of displays and touchscreens in different mobile devices resulted in a movable mass average of approximately 25 grams and a remaining device mass of approximately 100 grams. These values represent a significant population of mobile devices but could easily be altered for other classes of consumer electronics (i.e., global positioning satellite (GPS) systems, gaming systems)),
the contact mechanism has a first movable mechanism which performs asymmetric vibration along a first axis relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10, Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4, and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), a first leaf spring mechanism which is an elastic body having anisotropy of rigidity and performs the asymmetric vibration together with the first movable mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), and a contact portion which is at least partially positioned outside the first leaf spring mechanism and performs asymmetric motion based on the asymmetric vibration of the first leaf spring mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the first leaf spring mechanism elastically deforms in the direction along a second axis which differs from the first axis when force in the direction along the second axis having a different orientation than the first axis is given, and gives force in the direction along the first axis to the contact portion when force in the direction along the first axis is given from the first movable mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the contact mechanism further includes
a second movable mechanism which performs a second asymmetric vibration along the second axis relative to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), and
a second leaf spring mechanism which is an elastic body having anisotropy of rigidity and performs the second asymmetric vibration together with the second movable mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the contact portion performs asymmetric vibration based on the second asymmetric vibration of the second leaf spring mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), 
the second leaf spring mechanism elastically deforms in the direction along the first axis when force in the direction along the first axis is given, and gives force in the direction along the second axis to the contact portion when force in the direction along the second axis is given from the second movable mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), and
the first leaf spring mechanism and the second movable mechanism which are elastic bodies having anisotropy of rigidity connect the base mechanism side to the contact portion side (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30) which performs asymmetric motion relative to the base mechanism based on at least one of the asymmetric vibration and the second asymmetric vibration (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30).

As to claim 15, Takenaka, Biggs, and Delson disclose the limitations of claim 14 further comprising the pseudo force sense generation apparatus according to claim 14, wherein
the first leaf spring mechanism has a first leaf spring portion and a second leaf spring portion arranged in the direction along the first axis (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
one end of the first movable mechanism supports one end of the first leaf spring portion, and another end of the first leaf spring portion supports the contact portion (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
another end of the first movable mechanism supports one end of the second leaf spring portion, and another end of the second leaf spring portion supports the contact portion, the other end of the first leaf spring portion and the other end of the second leaf spring portion are positioned between the one end of the first leaf spring portion and the one end of the second leaf spring portion (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30).

As to claim 17, Takenaka, Biggs, and Delson disclose the limitations of claim 14 further comprising the pseudo force sense generation apparatus according to claim 14, wherein
the second leaf spring mechanism has a third leaf spring portion and a fourth leaf spring portion arranged in the direction along the second axis (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4  and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26),
one end of the second movable mechanism supports one end of the third leaf spring portion, and another end of the third leaf spring portion supports the contact portion (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26),
another end of the second movable mechanism supports one end of the fourth leaf spring portion, and another end of the fourth leaf spring portion supports the contact portion (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26), and
the other end of the third leaf spring portion and the other end of the fourth leaf spring portion are positioned between the one end of the third leaf spring portion and the one end of the fourth leaf spring portion (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4  and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26).

As to claim 18, Takenaka, Biggs, and Delson discloses all the pseudo force sense generation apparatus limitations as claimed that mirrors the pseudo force sense generation apparatus in claims 10; thus, claim 18 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 10, and the details are as followings:
a pseudo force sense generation apparatus comprising:
a base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30: The force sense presentation device 100 includes an enclosure 30, and the movable body 10 constitutes a part of the enclosure 30); and
a contact mechanism (Takenaka: FIG. 11 and FIG. 15) that performs periodical asymmetric motion relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10) and gives force based on the asymmetric motion to a user with which the contact mechanism is in direct or indirect contact (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented and Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: Also described is a calibration of the actuator mechanical system 306 in which the electroactive polymer module 100 works, which includes both the fingertip portion 308 and the palm portion 310. Sections of the present disclosure dealing with actuator performance provide a general-purpose model and an actuator segmenting method that tunes performance to match the actuator mechanical system 306), wherein
a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: A survey of a number of displays and touchscreens in different mobile devices resulted in a movable mass average of approximately 25 grams and a remaining device mass of approximately 100 grams. These values represent a significant population of mobile devices but could easily be altered for other classes of consumer electronics (i.e., global positioning satellite (GPS) systems, gaming systems)),
the contact mechanism has a first movable mechanism which performs asymmetric vibration along a the first axis relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10, Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4, and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), a first leaf spring mechanism which an elastic body having anisotropy of rigidity and performs the asymmetric vibration together with the first movable mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), and a contact portion which is at least partially positioned outside the first leaf spring mechanism and performs asymmetric motion based on the asymmetric vibration of the first leaf spring mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the first leaf spring mechanism elastically deforms in the direction along a second axis which differs from the first axis when force in the direction along the second axis having a different orientation than the first axis is given, and gives force in the direction along the first axis to the contact portion when force in the direction along the first axis is given from the first movable mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), wherein
the pseudo force sense generation apparatus further comprises:
a third movable mechanism which performs third asymmetric vibration along the second axis relative to the base mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 15), wherein
the contact portion is rotatably supported by a part of the third movable mechanism, is capable of rotation about a rotating shaft substantially orthogonal to the first axis and the second axis (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], [0132], and FIG. 5-10: The actuator is not limited to a piezoelectric device, and may be a linear motor such as a voice coil or a device using an eccentric motor that obtains vibration by causing an eccentric shaft to rotate), and performs asymmetric motion that is based on at least one of the asymmetric vibration of the first leaf spring mechanism and the third asymmetric vibration of the third movable mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26), and
the first leaf spring mechanism which is the elastic body having anisotropy of rigidity (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30) and the part of the third movable mechanism connect the base mechanism side to the contact portion side which performs asymmetric motion relative to the base mechanism based on at least one of the asymmetric vibration and the third asymmetric vibration (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26).

As to claim 19, Takenaka, Biggs, and Delson discloses all the pseudo force sense generation apparatus limitations as claimed that mirrors the pseudo force sense generation apparatus in claims 10; thus, claim 19 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 10, and the details are as followings:
a pseudo force sense generation apparatus comprising:
a base mechanism (Takenaka: [0056]-[0058], [0102]-[0103], and FIG. 1 the enclosure 30: The force sense presentation device 100 includes an enclosure 30, and the movable body 10 constitutes a part of the enclosure 30); and
a contact mechanism (Takenaka: FIG. 11 and FIG. 15) that performs periodical asymmetric motion relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10) and gives force based on the asymmetric motion to a user with which the contact mechanism is in direct or indirect contact (Takenaka: [0060], [0073], [0076], [0087], [0098]-[00100], and FIG. 5-10: the vibration waveform shown in FIG. 9 (the same shall apply to FIG. 10) has different frequencies for each half period when the polarity of the acceleration is switched as described above. In such a vibration waveform, the acceleration being the second order differential value of the vibration waveform does not have the equal positive and negative values, a force sense is generated on the side in which the absolute value of the acceleration is larger, and thus, the direction feeling thereof is presented and Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: Also described is a calibration of the actuator mechanical system 306 in which the electroactive polymer module 100 works, which includes both the fingertip portion 308 and the palm portion 310. Sections of the present disclosure dealing with actuator performance provide a general-purpose model and an actuator segmenting method that tunes performance to match the actuator mechanical system 306), wherein
a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4: A survey of a number of displays and touchscreens in different mobile devices resulted in a movable mass average of approximately 25 grams and a remaining device mass of approximately 100 grams. These values represent a significant population of mobile devices but could easily be altered for other classes of consumer electronics (i.e., global positioning satellite (GPS) systems, gaming systems)),
the contact mechanism has a first movable mechanism which performs asymmetric vibration along a the first axis relative to the base mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], and FIG. 5-10, Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4, and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), a first leaf spring mechanism which is an elastic body having anisotropy of rigidity and performs the asymmetric vibration together with the first movable mechanism (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), and a contact portion which is at least partially positioned outside the first leaf spring mechanism and performs asymmetric motion based on the asymmetric vibration of the first leaf spring mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30),
the first leaf spring mechanism elastically deforms in the direction along a second axis which differs from the first axis when force in the direction along the second axis having a different orientation than the first axis is given, and gives force in the direction along the first axis to the contact portion when force in the direction along the first axis is given from the first movable mechanism (Biggs: Abstract, [0038], [0050]-[0052], [0071]-[0075], [0081], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30), wherein
the pseudo force sense generation apparatus further comprises:
a third movable mechanism which performs third asymmetric vibration along the second axis relative to the base mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 15); and
a connecting portion with one end thereof being rotatably supported by a part of the third movable mechanism (Takenaka: [0060], [0073], [0076], [0087], [0098]-[0100], [0132], and FIG. 5-10: The actuator is not limited to a piezoelectric device, and may be a linear motor such as a voice coil or a device using an eccentric motor that obtains vibration by causing an eccentric shaft to rotate and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26), wherein
the contact portion is supported at another end of the connecting portion, is capable of rotation about a rotating shaft substantially orthogonal to the first axis and the second axis, and performs asymmetric motion that is based on at least one of the asymmetric vibration of the first leaf spring mechanism and the third asymmetric vibration of the third movable mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26), and
the first leaf spring mechanism which is the elastic body having anisotropy of rigidity (Biggs: Abstract, [0050]-[0052], [0071]-[0075], FIG. 1 and FIG. 3-4 and Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30) and the connecting portion connect the base mechanism side to the contact portion side which performs asymmetric motion relative to the base mechanism based on at least one of the asymmetric vibration and the third asymmetric vibration (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26).

As to claim 20, Takenaka, Biggs, and Delson disclose the limitations of claim 19 further comprising the pseudo force sense generation apparatus according to claim 19, wherein the other end of the connecting portion and the contact portion are attached to a part of the first leaf spring mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26).

As to claim 21, Takenaka, Biggs, and Delson disclose the limitations of claim 19 further comprising the pseudo force sense generation apparatus according to claim 19, wherein
the contact portion includes a first area positioned on one surface side of the base mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26), a second area supported at one end of the first area, and a third area supported at another end of the second area and positioned on another surface side of the base mechanism,
the first area is supported by the part of the first leaf spring mechanism (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26), and
at least a part of the base mechanism, at least a part of the first movable mechanism, and at least a part of the first leaf spring mechanism are positioned between the first area and the third area (Delson: [0167]-[0170], [0176]-[0178], [0181] and FIG. 10-30, e.g. FIG. 26).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 4-5, 9, 11-13, 22-25 and 27 are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a pseudo force sense generation apparatus comprising: a base mechanism; and a contact mechanism that performs periodical asymmetric translational motion relative to the base mechanism and gives force based on the asymmetric translational motion to a user with which the contact mechanism is in direct or indirect contact, wherein a mass of the contact mechanism is smaller than a mass of the base mechanism, or the mass of the contact mechanism is smaller than a mass of a system supporting the contact mechanism where the system has the base mechanism and a mechanism that is attached to the base mechanism, the base mechanism includes a base mechanism-side component, the contact mechanism includes a contact mechanism-side component that performs asymmetric translational vibration relative to the base mechanism-side component and a contact portion which is at least partially positioned outside the contact mechanism-side component and performs asymmetric translational motion based on the asymmetric translational vibration of the contact mechanism-side component, wherein the asymmetric translational vibration is performed such that a force given by the contact mechanism to the user is in a predetermined direction and has an absolute value higher than a force that is in the opposite direction to the predetermined direction, among components of the base mechanism and the contact mechanism, only the contact portion performing the asymmetric translational motion relative to the base mechanism-side component is a part that makes direct or indirect contact with the user, and the pseudo force sense generation apparatus presents force sense to the user by the asymmetric translational motion of the contact portion relative to the base mechanism-side component in a condition that the user supports reaction force of weight of the pseudo force sense generation apparatus via only the contact portion performing the asymmetric translational motion relative to the base mechanism-side component, wherein directions of the asymmetric translational motion of the contact portion relative to the base mechanism-side component contain directional components parallel to surface of the contact portion where the user supports reaction force of weight of the pseudo force sense generation apparatus, the contact portion is a case that covers at least part of an external area of a mobile terminal device included in a body portion supporting the base mechanism-side component thereon, and the body portion is a mechanism included in the base mechanism or the mechanism that is attached to the base mechanism.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chen et al., US 2018/0061192 A1, discloses electronic device including haptic actuator driven based upon audio noise and motion and related methods.
Hajati et al., US 9,880,626 B2, discloses haptic actuator including pulse width modulated waveform based movement for overcoming resting inertia and related methods.
Choi et al., US 2017/0289694 A1, discloses panel vibration type sound generating actuator and double-faced display device including same.
B. Hutchinson 2015 Critical Assessment 16 Anisotropy in metals.
Rudykh 2011 Stability of anisotropic electroactive polymers with application to layered media.
Hossain 2018 Modelling electro-active polymers with a dispersion-type anisotropy.
Hsissou et al. 2021 Polymer composite materials: A comprehensive review.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684